                 Case 2:20-cv-00661-BJR Document 87 Filed 03/11/21 Page 1 of 4



 1                                                   THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9
     WADE K. MARLER, DDS, et al.,                          NO. 2:20-cv-00616-BJR
10
                     Plaintiffs,
11
            v.
12   ASPEN AMERICAN INSURANCE
     COMPANY,
13
                     Defendant.
14

15
     KARA MCCULLOCH DMD MSD PLLC, et                       NO. 2:20-cv-00809-BJR
16   al.,

                     Plaintiffs,
17
            v.
18
     VALLEY FORGE INSURANCE
19   COMPANY, et al.,

                     Defendants.
20

21

22

23
     ORDER GRANTING DEFENDANTS’ MOTION TO FILE
     OMNIBUS RESPONSE TO PLAINTIFFS’ MOTION TO
     CERTIFY(Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-
     cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-
     00661-BJR; 2:20-cv-00597-BJR; 2:20-cv-01176-BJR) - 1
                 Case 2:20-cv-00661-BJR Document 87 Filed 03/11/21 Page 2 of 4



 1
     CABALLERO,                                            NO. 3:20-cv-05437-BJR
 2
                     Plaintiff,
 3          v.
 4   MASSACHUSETTS BAY INSURANCE
     COMPANY,
 5
                     Defendant.
 6

 7

 8
     CHORAK, et al.,                                       NO. 2:20-CV-00627-BJR
 9
                     Plaintiffs,
10
            v.
11
     HARTFORD CASUALTY INSURANCE
     COMPANY, et al.,
12
                     Defendants.
13

14
     PACIFIC ENDODONTICS, P.C., et al,                     NO. 2:20-CV-00620-BJR
15
                     Plaintiffs,
16          v.
17   OHIO CASUALTY INSURANCE
     COMPANY, et al.,
18
                     Defendants.
19

20

21

22

23
     ORDER GRANTING DEFENDANTS’ MOTION TO FILE
     OMNIBUS RESPONSE TO PLAINTIFFS’ MOTION TO
     CERTIFY(Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-
     cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-
     00661-BJR; 2:20-cv-00597-BJR; 2:20-cv-01176-BJR) - 2
                 Case 2:20-cv-00661-BJR Document 87 Filed 03/11/21 Page 3 of 4



 1
     NGUYEN, et al,                                        NO. 2:20-cv-00597-BJR
 2
                     Plaintiffs,
 3          v.
 4   TRAVELERS CASUALTY INSURANCE
     COMPANY OF AMERICA, et al.,
 5
                     Defendants.
 6

 7
     MARK GERMACK DDS,                                     NO. 2:20-cv-00661-BJR
 8                   Plaintiff,

 9          v.

10   THE DENTISTS INSURANCE COMPANY,

                     Defendants.
11

12
     LA COCINA DE OAXACA LLC,                              NO. 2:20-CV-01176-BJR
13
                     Plaintiff,
14          v.
15   TRI-STATE INSURANCE COMPANY OF
     MINNESOTA,
16
                     Defendant.
17

18
                                                   ORDER
19
            Having reviewed the Defendants’ Unopposed Motion to File a Single Omnibus Response
20
     to Plaintiffs’ Motion to Certify Questions to the Washington State Supreme Court, and finding that
21
     good cause exists for the relief requested, the Court hereby GRANTS the motion.
22

23
     ORDER GRANTING DEFENDANTS’ MOTION TO FILE
     OMNIBUS RESPONSE TO PLAINTIFFS’ MOTION TO
     CERTIFY(Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-
     cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-
     00661-BJR; 2:20-cv-00597-BJR; 2:20-cv-01176-BJR) - 3
               Case 2:20-cv-00661-BJR Document 87 Filed 03/11/21 Page 4 of 4



 1          IT IS ORDERED that Defendants may file a single omnibus response brief limited to 30

 2   pages in response to Plaintiffs’ Motion to Certify Questions to the Washington Supreme Court.

 3          DATED this 11th day of March, 2021.

 4

 5

 6                                          Barbara J. Rothstein
                                            UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING DEFENDANTS’ MOTION TO FILE
     OMNIBUS RESPONSE TO PLAINTIFFS’ MOTION TO
     CERTIFY(Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-
     cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-
     00661-BJR; 2:20-cv-00597-BJR; 2:20-cv-01176-BJR) - 4
